43 F.3d 1469
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Nana Yaw Asamoah MENSAH, Defendant Appellant.
No. 94-6745.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 16, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-92-356-MJG, CA-94-673-MJG)
Nana Yaw Asamoah Mensah, Appellant Pro Se.  Jamie M. Bennett, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Specifically, Appellant alleged that his sentencing range was improperly calculated under the sentencing guidelines, and that his attorney was ineffective because he signed the plea agreement that stipulated to the incorrect application of the guidelines.  Our review of the record discloses that this appeal is without merit.  We find that Appellant's guidelines range was properly calculated.  See United States v. McNatt, 931 F.2d 251, 258 (4th Cir.1991), cert. denied, 60 U.S.L.W. 3478 (U.S.1992) (activities that are part of a "common scheme or plan" are properly considered in calculating guidelines range);  United States v. Cusack, 901 F.2d 29, 31 (4th Cir.1990) (acceptance of responsibility deduction subject to a clearly erroneous standard of review).  In addition, because the sentence was properly calculated, Appellant has shown neither error nor prejudice to support his claim of ineffective assistance of counsel as required by Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).  Accordingly, we affirm the district court's denial of Appellant's Sec. 2255 motion.


2
In light of the disposition of the appeal, we deny Appellant's motions to expedite, for legal furlough, for summary judgment, and for bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED